                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 1 of 12 Page ID #:1



                                                                                                                            1   BRETT J. WILLIAMSON (S.B. #145235)
                                                                                                                                bwilliamson@omm.com
                                                                                                                            2   O’MELVENY & MYERS LLP
                                                                                                                                610 Newport Center Drive, 17th Floor
                                                                                                                            3   Newport Beach, California 92660-6429
                                                                                                                                Telephone: +1 949 823 6900
                                                                                                                            4   Facsimile: +1 949 823 6994
                                                                                                                            5   RANDALL W. EDWARDS (S.B. #179053)
                                                                                                                                redwards@omm.com
                                                                                                                            6   O’MELVENY & MYERS LLP
                                                                                                                                Two Embarcadero Center, 28ᵗʰ Floor
                                                                                                                            7   San Francisco, California 94111-3823
                                                                                                                                Telephone: +1 415 984 8700
                                                                                                                            8   Facsimile: +1 415 984 8701
                                                                                                                            9   Attorneys for Plaintiff
                                                                                                                                CoreLogic, Inc.
                                                                                                                           10

                                                                                                                           11                        UNITED STATES DISTRICT COURT
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429
O’MELVENY & MYERS LLP




                                                                                                                           12                      CENTRAL DISTRICT OF CALIFORNIA
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW




                                                                                                                                                                SOUTHERN DIVISION
                                                                      17ᵗʰ FLOOR




                                                                                                                           13

                                                                                                                           14

                                                                                                                           15   CORELOGIC, INC., a Delaware               Case No.
                                                                                                                                corporation,
                                                                                                                           16                                             COMPLAINT FOR
                                                                                                                                                   Plaintiff,             DECLARATORY AND
                                                                                                                           17                                             INJUNCTIVE RELIEF AND
                                                                                                                                      v.                                  DAMAGES
                                                                                                                           18
                                                                                                                                JOHN DOES 1-10,                           1. Computer Fraud and Abuse
                                                                                                                           19                                                Act (18 U.S.C. § 1030)
                                                                                                                                                   Defendants.
                                                                                                                           20                                             2. Defend Trade Secrets Act (18
                                                                                                                                                                             U.S.C. §§ 1836, 1839)
                                                                                                                           21
                                                                                                                                                                          3. California Uniform Trade
                                                                                                                           22                                                Secrets Act (Cal. Civ. Code §§
                                                                                                                                                                             3426 et seq.)
                                                                                                                           23
                                                                                                                                                                          DEMAND FOR JURY TRIAL
                                                                                                                           24

                                                                                                                           25

                                                                                                                           26

                                                                                                                           27

                                                                                                                           28


                                                                                                                                             COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 2 of 12 Page ID #:2



                                                                                                                            1         Plaintiff CoreLogic, Inc. alleges as follows:
                                                                                                                            2
                                                                                                                                      1.     CoreLogic brings this John Doe action to obtain relief for the harm it
                                                                                                                            3

                                                                                                                            4   suffered from presently unknown persons who attacked CoreLogic’s computer

                                                                                                                            5   systems to obtain unauthorized access to valuable CoreLogic business information,
                                                                                                                            6
                                                                                                                                including compilations of data. The unauthorized access violates federal and state
                                                                                                                            7

                                                                                                                            8   law protecting businesses from such cyber attacks. While CoreLogic was able to
                                                                                                                            9   identify and contain the harm to its systems, it nonetheless suffered economic harm
                                                                                                                           10
                                                                                                                                and reasonably fears that unless equitable relief is obtained it will face further
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                attack attempts in the future.
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13

                                                                                                                           14
                                                                                                                                                                         Parties
                                                                                                                           15

                                                                                                                           16         2.     CoreLogic is a Delaware corporation with its principal place of
                                                                                                                           17   business in Irvine, California.
                                                                                                                           18
                                                                                                                                      3.     Defendants John Doe 1-10 are individuals of unknown residence and
                                                                                                                           19

                                                                                                                           20   citizenship. CoreLogic does not know John Does 1-10’s identities or locations at
                                                                                                                           21
                                                                                                                                this time. CoreLogic has identified at least some of the IP addresses, but not the
                                                                                                                           22
                                                                                                                                individual perpetrators, involved in the attack. CoreLogic will amend its complaint
                                                                                                                           23

                                                                                                                           24   to name any of the John Doe defendants as soon as their identities are learned.
                                                                                                                           25
                                                                                                                                                                  Jurisdiction and Venue
                                                                                                                           26
                                                                                                                                      4.     This Court has federal question jurisdiction over this action under 28
                                                                                                                           27

                                                                                                                           28   U.S.C. § 1331, because this action alleges violations of the Computer Fraud and
                                                                                                                                                                           -1-
                                                                                                                                              COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 3 of 12 Page ID #:3



                                                                                                                            1   Abuse Act, 18 U.S.C. § 1030 and the Defend Trade Secrets Act, 18 U.S.C. §§ 1836,
                                                                                                                            2
                                                                                                                                1839. This Court has supplemental jurisdiction over the state-law claims under 28
                                                                                                                            3

                                                                                                                            4   U.S.C. § 1367.

                                                                                                                            5         5.      Venue is proper in this District under 28 U.S.C. § 1391(b)(2).
                                                                                                                            6
                                                                                                                                Depending on the residence of defendants, venue may also be proper under 28
                                                                                                                            7

                                                                                                                            8   U.S.C. § 1391(b)(1) or (3).
                                                                                                                            9                                   Facts and Background
                                                                                                                           10
                                                                                                                                      6.      CoreLogic is a data and analytics company that provides valuable in-
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                depth property information to business and government entities. CoreLogic
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13   manages over 4.5 billion records, including 99.9% of U.S. property records, and
                                                                                                                           14
                                                                                                                                more than 600,000 users access its homeowner and property database annually.
                                                                                                                           15

                                                                                                                           16         7.      Risk Meter, one of CoreLogic’s valuable and innovative products, is a
                                                                                                                           17   web-based platform that delivers building characteristics, catastrophe modeling,
                                                                                                                           18
                                                                                                                                and aggregate mapping to clients such as underwriters, brokers, and agents. Risk
                                                                                                                           19

                                                                                                                           20   Meter provides over 30 different natural hazard risk reports and highly granular risk
                                                                                                                           21
                                                                                                                                data, including data that could identify information associated with particular real
                                                                                                                           22
                                                                                                                                properties.
                                                                                                                           23

                                                                                                                           24         8.      CoreLogic maintains a proprietary and confidential development
                                                                                                                           25
                                                                                                                                database that stores client user identification and password information, user
                                                                                                                           26
                                                                                                                                information, and real property data related to the Risk Meter application.
                                                                                                                           27

                                                                                                                           28         9.      The contents of the Risk Meter database are carefully secured by
                                                                                                                                                                         -2-
                                                                                                                                              COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 4 of 12 Page ID #:4



                                                                                                                            1   CoreLogic. CoreLogic rigorously protects its data, with security measures
                                                                                                                            2
                                                                                                                                including, among other things, security audits, regular system testing, rigorous staff
                                                                                                                            3

                                                                                                                            4   training, and continuously updated business-continuity planning. Access to the Risk

                                                                                                                            5   Meter database is tightly controlled and restricted to individuals who are subject to
                                                                                                                            6
                                                                                                                                authentication and identity confirmation procedures.
                                                                                                                            7

                                                                                                                            8         10.    On or about February 7, 2019, one or more of John Does I-X used a
                                                                                                                            9   SQL injection attack originating from the IP address 192.186.183.138 to obtain
                                                                                                                           10
                                                                                                                                unauthorized access to and make copies of data used in application and client
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                development that CoreLogic maintained on its Risk Meter development database.
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13         11.    Shortly thereafter, on or about February 7, 2019, one or more of John
                                                                                                                           14
                                                                                                                                Does 1-10 acted without authorization to exfiltrate the copied contents of the Risk
                                                                                                                           15

                                                                                                                           16   Meter development database by downloading them to an FTP server located at IP
                                                                                                                           17   address 104.168.99.29.
                                                                                                                           18
                                                                                                                                                                     Count One
                                                                                                                           19

                                                                                                                           20                   (Computer Fraud and Abuse Act, 18 U.S.C. § 1030)
                                                                                                                           21
                                                                                                                                      12.    CoreLogic realleges and incorporates by reference, as if fully set forth
                                                                                                                           22
                                                                                                                                herein, the allegations in paragraphs 1-11 above.
                                                                                                                           23

                                                                                                                           24         13.    CoreLogic’s proprietary development database for its Risk Meter
                                                                                                                           25
                                                                                                                                application is stored on CoreLogic’s protected computers. Those computers,
                                                                                                                           26
                                                                                                                                including the database, contains information that affects interstate commerce
                                                                                                                           27

                                                                                                                           28   because CoreLogic develops and sells its products and services for use throughout
                                                                                                                                                                         -3-
                                                                                                                                             COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 5 of 12 Page ID #:5



                                                                                                                            1   the United States. The Risk Meter application delivers property risk information
                                                                                                                            2
                                                                                                                                (regarding flood zones, earthquake risk, etc.) to insurance companies nationwide.
                                                                                                                            3

                                                                                                                            4         14.    John Does 1-10 knowingly and without authorization accessed

                                                                                                                            5   CoreLogic’s computer system and used that access to wrongfully obtain
                                                                                                                            6
                                                                                                                                CoreLogic’s valuable proprietary information from its Risk Meter development
                                                                                                                            7

                                                                                                                            8   database.
                                                                                                                            9         15.    John Does 1-10 knowingly and without authorization accessed and
                                                                                                                           10
                                                                                                                                copied and took CoreLogic’s proprietary database files from CoreLogic’s
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                computers.
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13         16.    John Does 1-10’s wrongful access to, copying of, and exfiltration of
                                                                                                                           14
                                                                                                                                CoreLogic’s database files from CoreLogic’s computers has caused economic harm
                                                                                                                           15

                                                                                                                           16   to CoreLogic in an amount to be proven at trial but that exceeds $5,000. The harm
                                                                                                                           17   includes both CoreLogic’s costs to respond to the unauthorized cyberattack from
                                                                                                                           18
                                                                                                                                February 7, 2019, through and including the date and filing of this complaint
                                                                                                                           19

                                                                                                                           20   (including third party computer forensics assistance and upgraded security
                                                                                                                           21
                                                                                                                                appliances such as web application firewalls), the loss of value associated with theft
                                                                                                                           22
                                                                                                                                of copies of its valuable, proprietary data files, continuing business interruption
                                                                                                                           23

                                                                                                                           24   costs, and reputational harm.
                                                                                                                           25
                                                                                                                                      17.    In accessing without authorization CoreLogic’s protected computer
                                                                                                                           26
                                                                                                                                containing database files, and in copying and exfiltrating CoreLogic’s valuable
                                                                                                                           27

                                                                                                                           28   information, John Does 1-10 committed fraud under, inter alia, sections (a)(2)(C),
                                                                                                                                                                          -4-
                                                                                                                                              COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 6 of 12 Page ID #:6



                                                                                                                            1   (a)(4), and (a)(5)(C) of 18 U.S.C. § 1030. CoreLogic is entitled to relief under 18
                                                                                                                            2
                                                                                                                                U.S.C. §§ 1030(g) and 1030(c)(4)(A)(i)(I).
                                                                                                                            3

                                                                                                                            4

                                                                                                                            5                                         Count Two
                                                                                                                            6
                                                                                                                                                (Defend Trade Secrets Act, 18 U.S.C. §§ 1836, 1839)
                                                                                                                            7

                                                                                                                            8         18.     CoreLogic realleges and incorporates by reference, as if fully set forth
                                                                                                                            9   herein, the allegations in paragraphs 1-17 above.
                                                                                                                           10
                                                                                                                                      19.    The facts alleged above also constitute actual and threatened
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                misappropriation of CoreLogic trade secrets by John Does 1-10 under 18 U.S.C.
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13   §§ 1836 and 1839.
                                                                                                                           14
                                                                                                                                      20.    The confidential and proprietary CoreLogic material that John Does 1-
                                                                                                                           15

                                                                                                                           16   10 misappropriated – including but not limited to the contents of the Risk Meter
                                                                                                                           17   database – are trade secrets of CoreLogic within the meaning of 18 USC § 1839(3)
                                                                                                                           18
                                                                                                                                and are related to products and services used in interstate commerce.
                                                                                                                           19

                                                                                                                           20         21.    At all times relevant to this Complaint, CoreLogic owned the
                                                                                                                           21
                                                                                                                                CoreLogic trade secrets as CoreLogic was the entity in which rightful legal or
                                                                                                                           22
                                                                                                                                equitable title to the CoreLogic trade secrets is reposed.
                                                                                                                           23

                                                                                                                           24         22.    As alleged herein, CoreLogic has taken reasonable measures to protect
                                                                                                                           25
                                                                                                                                the secrecy of the CoreLogic trade secrets.
                                                                                                                           26
                                                                                                                                      23.    The CoreLogic trade secrets derive independent economic value,
                                                                                                                           27

                                                                                                                           28   actual or potential, from not being generally known to, and not being readily
                                                                                                                                                                          -5-
                                                                                                                                              COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 7 of 12 Page ID #:7



                                                                                                                            1   ascertainable through proper means by, another person who can obtain economic
                                                                                                                            2
                                                                                                                                value from the disclosure or use of the information.
                                                                                                                            3

                                                                                                                            4         24.    CoreLogic derives significant economic benefits from owning the

                                                                                                                            5   CoreLogic trade secrets.
                                                                                                                            6
                                                                                                                                      25.    John Does 1-10 improperly acquired, disclosed, used, appropriated,
                                                                                                                            7

                                                                                                                            8   took, carried away, concealed, copied, duplicated, downloaded, replicated,
                                                                                                                            9   transmitted, sent, uploaded, communicated, or conveyed the CoreLogic trade
                                                                                                                           10
                                                                                                                                secrets for their own benefit. CoreLogic is informed and believes that John Does 1-
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                10 performed such acts in furtherance of the trade secret misappropriation in at least
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13   the Central District of California and the Western District of New York.
                                                                                                                           14
                                                                                                                                      26.    The use of the CoreLogic trade secrets by John Does 1-10 was without
                                                                                                                           15

                                                                                                                           16   CoreLogic’s authorization. CoreLogic did not consent to their acquisition,
                                                                                                                           17   disclosure, or use of the CoreLogic trade secrets.
                                                                                                                           18
                                                                                                                                      27.    CoreLogic is informed and believes that one or more of John Does 1-
                                                                                                                           19

                                                                                                                           20   10 intended to convert the CoreLogic trade secrets to the economic benefit of one
                                                                                                                           21
                                                                                                                                other than their owner, CoreLogic.
                                                                                                                           22
                                                                                                                                      28.    CoreLogic is further informed and believes that John Does 1-10 knew
                                                                                                                           23

                                                                                                                           24   and intended that CoreLogic, as the owner of the CoreLogic trade secrets, would be
                                                                                                                           25
                                                                                                                                injured by their actions.
                                                                                                                           26
                                                                                                                                      29.    As a result of this misappropriation of CoreLogic’s trade secrets,
                                                                                                                           27

                                                                                                                           28   CoreLogic has suffered actual damages in an amount to be proven at trial.
                                                                                                                                                                         -6-
                                                                                                                                              COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 8 of 12 Page ID #:8



                                                                                                                            1         30.     As a result of this misappropriation, John Does 1-10 have been
                                                                                                                            2
                                                                                                                                unjustly enriched.
                                                                                                                            3

                                                                                                                            4         31.     CoreLogic is entitled to preliminary and permanent injunctive relief

                                                                                                                            5   restraining John Does 1-10’s improper use and disclosure of CoreLogic’s trade
                                                                                                                            6
                                                                                                                                secrets.
                                                                                                                            7

                                                                                                                            8         32.     CoreLogic is informed and believes, and thereon alleges, that the
                                                                                                                            9   misappropriation of CoreLogic’s trade secrets was willful and malicious based on
                                                                                                                           10
                                                                                                                                the facts alleged herein. John Does 1-10 acted with a purpose and willingness to
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                commit the acts alleged, and their conduct was not reasonable under the
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13   circumstances. CoreLogic is therefore entitled to exemplary damages and attorney
                                                                                                                           14
                                                                                                                                fees and costs. CoreLogic further seeks exemplary damages against John Does 1-10
                                                                                                                           15

                                                                                                                           16   in an amount up to two times the amount of CoreLogic’s actual damages according
                                                                                                                           17   to proof under 18 U.S.C. § 1836.
                                                                                                                           18

                                                                                                                           19

                                                                                                                           20                                        Count Three
                                                                                                                           21
                                                                                                                                            (Trade Secret Misappropriation, Cal. Civ. Code §§ 3426 et seq.)
                                                                                                                           22
                                                                                                                                      33.      CoreLogic realleges and incorporates by reference, as if fully set forth
                                                                                                                           23

                                                                                                                           24   herein, the allegations in paragraphs 1-32 above.
                                                                                                                           25
                                                                                                                                      34.     The confidential and proprietary CoreLogic data that John Does 1-10
                                                                                                                           26
                                                                                                                                obtained without authorization – including but not limited to the contents of the
                                                                                                                           27

                                                                                                                           28   Risk Meter database – are trade secrets of CoreLogic within the meaning of the
                                                                                                                                                                          -7-
                                                                                                                                               COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                                          Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 9 of 12 Page ID #:9



                                                                                                                            1   Uniform Trade Secrets Act as enacted in California Civil Code Sections 3426
                                                                                                                            2
                                                                                                                                through 3426.11. The confidential and proprietary CoreLogic material is technical
                                                                                                                            3

                                                                                                                            4   information that derived actual and potential economic value from not being

                                                                                                                            5   generally known to the public or to other persons who can obtain economic value
                                                                                                                            6
                                                                                                                                from their disclosure or use.
                                                                                                                            7

                                                                                                                            8         35.    CoreLogic has made reasonable efforts to protect the secrecy of its
                                                                                                                            9   trade secrets, including the secrecy of the intellectual property and material
                                                                                                                           10
                                                                                                                                obtained by John Does 1-10.
                                                                                                                           11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                      36.    John Does 1-10 have misappropriated CoreLogic’s trade secrets by
O’MELVENY & MYERS LLP




                                                                                                                           12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                           13   acquiring the trade secrets by improper means, including access to CoreLogic’s
                                                                                                                           14
                                                                                                                                computers and servers without authorization or access that exceeded authorization.
                                                                                                                           15

                                                                                                                           16   On information and belief, John Does 1-10 also misappropriated CoreLogic’s trade
                                                                                                                           17   secrets by acquiring the trade secrets by improper means and by using the trade
                                                                                                                           18
                                                                                                                                secrets for their own personal benefit, without CoreLogic’s authorization or
                                                                                                                           19

                                                                                                                           20   consent. This misappropriation of CoreLogic’s trade secrets has caused and will
                                                                                                                           21
                                                                                                                                continue to cause CoreLogic substantial injury, including, but not limited to actual
                                                                                                                           22
                                                                                                                                damages, lost profits, harm to its reputation, and the diminution in value of its trade
                                                                                                                           23

                                                                                                                           24   secrets. John Does 1-10, in addition, have been unjustly enriched by their
                                                                                                                           25
                                                                                                                                misappropriation of CoreLogic’s trade secrets.
                                                                                                                           26
                                                                                                                                      37.    CoreLogic is entitled to recover its actual damages for the
                                                                                                                           27

                                                                                                                           28   misappropriation and/or to recover for unjust enrichment resulting from the
                                                                                                                                                                          -8-
                                                                                                                                              COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                               Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 10 of 12 Page ID #:10



                                                                                                                           1   misappropriation.
                                                                                                                           2
                                                                                                                                     38.      CoreLogic is entitled to preliminary and permanent injunctive relief
                                                                                                                           3

                                                                                                                           4   restraining John Does 1-10 from improper use and disclosure of CoreLogic’s trade

                                                                                                                           5   secrets.
                                                                                                                           6
                                                                                                                                     39.      The misappropriation of CoreLogic’s trade secrets is willful and
                                                                                                                           7

                                                                                                                           8   malicious, and accordingly, CoreLogic is entitled to exemplary damages and
                                                                                                                           9   reasonable attorneys’ fees and costs.
                                                                                                                          10

                                                                                                                          11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                                                  Prayer for Relief
O’MELVENY & MYERS LLP




                                                                                                                          12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                          13   WHEREFORE, plaintiff CoreLogic prays for judgment against Defendants,
                                                                                                                          14
                                                                                                                               inclusive as follows:
                                                                                                                          15

                                                                                                                          16      1. For compensatory, consequential, and incidental damages according to proof;
                                                                                                                          17      2. For recovery of the unjust enrichment obtained by Defendants as a result of
                                                                                                                          18
                                                                                                                                     their wrongful conduct;
                                                                                                                          19

                                                                                                                          20      3. For exemplary damages as provided in 18 U.S.C. § 1836 and Cal. Civil Code
                                                                                                                          21
                                                                                                                                     § 3426.3(c);
                                                                                                                          22
                                                                                                                                  4. For preliminary and permanent injunctive relief commanding Defendants to
                                                                                                                          23

                                                                                                                          24         cease and desist their unlawful conduct, including:
                                                                                                                          25
                                                                                                                                           a. their unauthorized access to CoreLogic’s computers and servers;
                                                                                                                          26
                                                                                                                                           b. their viewing, copying, and dissemination of confidential and
                                                                                                                          27

                                                                                                                          28                  proprietary CoreLogic material and information and trade secrets to
                                                                                                                                                                         -9-
                                                                                                                                              COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                               Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 11 of 12 Page ID #:11



                                                                                                                           1                third parties outside CoreLogic without its authorization or permission;
                                                                                                                           2
                                                                                                                                         c. their instruction to third parties to access, copy, use and disclose
                                                                                                                           3

                                                                                                                           4                CoreLogic’s confidential and proprietary material and information.

                                                                                                                           5      5. For an award of prejudgment interest and costs of suit to the extent permitted
                                                                                                                           6
                                                                                                                                     by law;
                                                                                                                           7

                                                                                                                           8      6. For an award of its reasonable attorneys’ fees; and
                                                                                                                           9      7. For such other and further relief as the Court deems just and proper.
                                                                                                                          10

                                                                                                                          11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429




                                                                                                                                     Dated: February 20, 2019
O’MELVENY & MYERS LLP




                                                                                                                          12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                          13
                                                                                                                                                                             O’MELVENY & MYERS LLP
                                                                                                                          14

                                                                                                                          15
                                                                                                                                                                             By:    /s/Brett J. Williamson
                                                                                                                          16                                                             Brett J. Williamson
                                                                                                                                                                             Attorneys for Plaintiff
                                                                                                                          17                                                 CoreLogic, Inc.
                                                                                                                          18

                                                                                                                          19
                                                                                                                                                          DEMAND FOR JURY TRIAL
                                                                                                                          20

                                                                                                                          21         Pursuant to Fed. R. Civ. P. 38(b)(1), Plaintiff CoreLogic, Inc. hereby
                                                                                                                          22
                                                                                                                               demands a trial by jury on all issues so triable.
                                                                                                                          23

                                                                                                                          24

                                                                                                                          25

                                                                                                                          26

                                                                                                                          27

                                                                                                                          28

                                                                                                                                                                         - 10 -
                                                                                                                                             COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
                                                                                                               Case 8:19-cv-00324-DOC-KES Document 1 Filed 02/20/19 Page 12 of 12 Page ID #:12



                                                                                                                           1   Dated: February 20, 2019
                                                                                                                           2
                                                                                                                                                              O’MELVENY & MYERS LLP
                                                                                                                           3

                                                                                                                           4
                                                                                                                                                              By:    /s/Brett J. Williamson
                                                                                                                           5                                              Brett J. Williamson
                                                                                                                                                              Attorneys for Plaintiff
                                                                                                                           6                                  CoreLogic, Inc.
                                                                                                                           7

                                                                                                                           8

                                                                                                                           9

                                                                                                                          10

                                                                                                                          11
                                                                                   NEWPORT BEACH, CALIFORNIA 92660-6429
O’MELVENY & MYERS LLP




                                                                                                                          12
                                           610 NEWPORT CENTER DRIVE
                        ATTORNEYS AT LAW


                                                                      17ᵗʰ FLOOR




                                                                                                                          13

                                                                                                                          14

                                                                                                                          15

                                                                                                                          16

                                                                                                                          17

                                                                                                                          18

                                                                                                                          19

                                                                                                                          20

                                                                                                                          21

                                                                                                                          22

                                                                                                                          23

                                                                                                                          24

                                                                                                                          25

                                                                                                                          26

                                                                                                                          27

                                                                                                                          28

                                                                                                                                                          - 11 -
                                                                                                                                     COMPLAINT FOR DECL. AND INJ. RELIEF AND DAMAGES
